Dowling, P. J.
The respondent was admitted to the bar in June, 1898, in the New York Supreme Court, Appellate Division, First Department.
On March 26, 1929, in the Court of General Sessions of the County of New York, he pleaded guilty of the crime of perjury for which he had been indicted, which crime is a felony, and was sentenced by the court to imprisonment in the State prison, at hard labor, for a term the minimum of which shall not be less than two years and the maximum of which shall not be more than four years.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The respondent, having been convicted on confession of a crime which is a felony, should be disbarred.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Respondent disbarred.